OPINION of the court

Per Curiam.

The respondent was convicted in the United States District Court for the Southern District of New York, upon his plea of guilty, of various crimes in the securities area. He was convicted, inter alia, of transportation in interstate commerce by means of wire transfer, goods, securities and moneys knowing the same had been obtained by fraud in violation of section 2314 of title 18 of the United States Code. This is a criminal offense which if committed within this State would constitute the felony of criminal possession of stolen property in the first degree (Penal Law, § 165.50; Matter of Gallant, 52 AD2d 152, mot for stay den 39 NY2d 1058).
The respondent’s name should be stricken from the roll of attorneys pursuant to section 90 (subd 4, par b) of the *293Judiciary Law because he was convicted of a felony as defined by section 90 (subd 4, par e) of the Judiciary Law.
Murphy, P. J., Sandler, Carro, Lupiano and Fein, JJ., concur.
Petition granted and respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York from the date of entry of this court’s order.